280 F.2d 227
John TAXIN and Bernard Taxin, trading as John Taxin Co.v.Honorable Harold K. WOOD, Judge of the District Court of the United States for the Eastern District of Pennsylvania and the other Judges of said Court.
No. 13109.
United States Court of Appeals Third Circuit.
January 12, 1960.

Lester J. Schaffer, Philadelphia, Pa., for petitioners.
No appearance for respondent.
Before McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
Petitioners' time in which to seek to appeal from the order complained of has gone by. They now, under the prayer of their petition, endeavor to in effect appeal from said order by means of this application.


2
Mandamus cannot be so used.


3
The petition is denied.